 

Exhibit 10.11

 

AMENDMENT NO. 2

TO SECOND AMENDED AND RESTATED RESEARCH AND LICENSE

AGREEMENT

 

This amendment no. 2 to the Second Amended and Restated Research and License
Agreement (this “Amendment”) is entered into as of April 30, 2014 (the
“Amendment Effective Date”), by and between Ramot at Tel Aviv University Ltd., a
company organized under the laws of Israel with offices at Tel Aviv University,
Tel Aviv, Israel (“Ramot”) and Brainstorm Cell Therapeutics Ltd., a limited
liability company incorporated under the laws of Israel with offices at 12 Bazel
Street, Petach Tikva, Israel 49170 (the “Company”).

 

WHEREAS, Ramot and Brainstorm Cell Therapeutics Inc. executed a Second Amended
and Restated Research and License Agreement dated July 26, 2007, as amended on
December 24, 2009 which was assigned from Brainstorm Cell Therapeutics Inc. to
the Company on December 20, 2011 (the “Agreement”); and

 

WHEREAS, the Company and Ramot wish to have the TAU Team perform additional
research under the Agreement as set forth herein.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

 

1.Definitions.

 

All terms used in this Amendment with an initial capital letter shall have the
meanings ascribed to them in the Agreement, unless otherwised specified herein.

 

2.New Research Period.

 

Although the parties agreed that the Research Period ended on July 11, 2007, the
parties wish to conduct additional research commencing on the Amendment
Effective Date, for a period of 6 months (the “New Research Period”).

 

3.New Research Plan.

 

The new Research Plan is attached hereto as Exhibit A.

 

4.New Research Funding.

 

The Company shall fund the new Research performed during the New Research Period
in the total amount of $25,000 plus value added tax, which shall be paid to
Ramot as follows:

-$12,500 plus value added tax within 10 days of the Amendment Effective Date.

-$12,500 plus value added tax within 60 days of the Amendment Effective Date.

 

   

 

  

5.Principal Investigator.

 

For the purposes of Section 2 of the Agreement, the “Principal Investigator”
shall be “Dr. Daniel Offen, or such other proncipal investigator who may replace
him pursuant to Section 2.”

 

6.General.

 

Except for the terms revised herein, all other terms and conditions of the
Agreement shall continue to apply and shall remain in full force and effect.

 

IN WITNESS HEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date first written above.

 



Ramot at Tel Aviv University, Ltd.   Brainstorm Cell Therapeutics Ltd.          
By: /s/ Shlomo Nimrodi   By: /s/ Liat Sossover Name: Shlomo Nimrodi   Name: Liat
Sossover Title: CEO   Title: CFO By: /s/ Avi Nataneli  

 

 [tseal.jpg]

Name: Avi Nataneli   Title: Chief Financial Officer  

  

   

 

  

Dani Offen PhD

 

Neurotrophic factors secreting cells for the treatment of Autism Spectrum
Disorders (ASD)

 

Rationale for the study

 

In the Neuroscience Laboratory, FMRC (Tel Aviv Uni.) we have vast experience
using mesenchymal stem cells (MSCs) transplantation as a tool for treating brain
diseases. In the current project, we plan to further explore this therapeutic
strategy towards a clinical tool for the treatment of ASD by transplantation of
MSC-NTF cells (Brainstorm protocol) to the brain through intraventricular
transplantation in animal models relevant to autism.

 

In a translational perspective, this technology will be presented as a novel
therapy for ASD. Importantly, our preliminary study involved transplantation
into the brain ventricles, which may be translatable to intrathecal
transplantation in ASD patients.

 

Scientific background

 

Autism is a debilitating neuropsychiatric developmental condition affecting 1%
of the population. Current available treatments offer no cure for patients
affected with ASD. The mainstay of treatment includes behavioral interventions
and the use of psychiatric medications to control symptoms often associated with
ASD, such as aggression and agitation. Therefore, ASD research is focused on the
search for novel therapeutic approaches.

 

To date, few studies have reported beneficial pharmacological interventions in
ASD animal models which were described to improve some aspects of disease but
not all the behavior features.

 

The difficulty of finding therapeutic agents capable of reducing the three
symptoms (repetitive, cognitive and social behavior) emphasizes the beneficial
potential of MSC implantation, since our preliminary experiments showed that
MSCs-treated mice demonstrated improved function in all criteria tested.
Mechanistically, stem cell based regenerative approaches have the potential to
enhance repair to an ill-developing brain and perhaps be more effective in
presenting a cure rather than pharmacological control of symptoms. Our previous
studies have shown that MSCs transplantation indeed enhance the brain
regenerative capacity (neurogenesis), a process that is known to be induced by
the neurotrophic factors we plan to deliver in this study.

 

Preliminary results

 

In a proof of concept study, we have shown that transplantation of MSCs
diminishes core autistic symptoms in a mouse model relevant to autism (the BTBR
mice) as manifested by the reduction of repetitive and stereotypical behavior
(Figure 1) and improved cognitive flexibility (Figure 2) and social behavior
(Figure 3). The behavioral effect of the cell therapy was accompanied by a
significant increase in brain derived neurotrophic (BDNF) levels in the
hippocampus of mice. Also, there was a significant enhancement of neurogenesis
in the hippocampus of stem cells-treated mice.

 

Study aim: To evaluate the effect of transplantation of NTF-MSC compared to MSC
on autistic behaviors of the BTBR mouse model of ASD

 

Specific aims:

 

•To evaluate transplantation outcome as observed in various behavioral tests
representing core autistic behaviors including (1) repetitive behavior (2)
social behavior (3) cognitive flexibility (2 months).

•To evaluate the regenerative effect of transplantation on the brain as observed
by measurements of neurotrophic factors levels in situ (one month).

 

   

 

  

Dani Often PhD

 

We will include three treatment groups:

(1) intraventricular transplantation sham surgery (n=15)

(2) intraventricular transplantation human MSCs transplantation (n=15)

(3) intraventricular transplantation human MSC-NTFCs transplantation (n=15)

The cells will be provided by Brainstorm. ELISA tests will be performed in
collaboration with Brainstorm.

 

Budget: $25,000

 

The costs include BTBR mice (45), cell transplantation, animal maintenance,
behavioral tests, tissue analysis and Ramot overheads (35%)

  

 [tex10-11pg4a.jpg]   [tex10-11pg4b.jpg]        Figure. 1. MSCs transplantation
reduce the repetitive behaviors (total duration of digging and self-grooming).  
Figure. 2. Effect of MSCs transplantation on cognitive rigidity (time of
reversal learning after the platform was moved to the other arm).

  

[tex10-11pg4c.jpg] 

 

Figure. 3. MSCs transplantation improve sociability (sniffing durations in cage
contained a stranger mouse).

 

   

 